Citation Nr: 9932393
Decision Date: 11/07/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  97-23 720	)	DATE NOV 07, 2000
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico




ORDER

     The following corrections are made in a decision issued by the Board in this case on November 17, 1999:

The veterans name and Social Security number at the top of pages 2 through 10 are corrected to conform to the veterans name and Department of Veterans Affairs claim number as shown on the first page of the decision.


		
	J SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


Citation Nr: 9932393	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the claim of entitlement to service connection for a 
left ear hearing loss disability is well grounded, and, if 
so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1948 to March 
1954 and has also served for many years in the Puerto Rico 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
left ear hearing loss.  

The underlying claim of entitlement to service connection for 
left ear hearing loss disability is the subject of the remand 
herein.


FINDINGS OF FACT

1.  The veteran has a left ear sensorineural hearing loss 
disability.  

2.  The veteran has presented lay evidence of exposure to 
acoustic trauma during combat.

3.  There is medical evidence of a nexus between the 
veteran's exposure to acoustic trauma and hearing loss 
disability.

4.  The appellant's claim is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left ear 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the 65th Infantry Regiment from October 
1948 to October 1951.  He contends that he incurred severe 
acoustic trauma to his left ear during withdrawal of troops 
into Hungnam in 1950, during the Korean Conflict.  The 
veteran's entrance physical examination is not of record.  
The veteran was awarded the Combat Infantryman Badge (CIB) 
for his service from October 1948 to October 1951.  His 
hearing tested normally by whispered voice on his examination 
for appointment to warrant officer in the United States Army 
in October 1951.  A service physical examination in October 
1953 also showed his hearing to be normal by whispered voice.  
On separation examination in January 1954, his left ear 
hearing tested as normal on audiological evaluation, as well 
as on whispered voice.

The first evidence of left ear hearing loss disability is a 
Report of Medical examination for the Puerto Rico Army 
National Guard in June 1976.  The veteran stated on his 
Report of Medical History that his hearing loss was incurred 
during December 1951 [sic] during the evacuation of 
Hungnam/Wonsan, Korea, due to heavy Naval gunfire and 
artillery fire, which had affected his left ear.  He said he 
was treated at the medical company of the 65th Infantry 
Regiment and in the ship while en route back to Pusan.  
Treatment was effective.  He said he had noted progressive 
hearing loss since that date.

In September 1996, the veteran underwent private audiometric 
testing by Mark T. McDowall, Ph.D., of the Audiology Clinics 
of Puerto Rico.  Medical history included complete hearing 
loss in the left ear.  The veteran related his hearing loss 
to acoustic trauma while serving for 35 years in the Armed 
Forces.  He reported having bled from the left ear following 
exposure to weapons firing.  Pure tone audiometry revealed 
severe-to-profound sensorineural hearing loss in the left 
ear, and discrimination ability could not be evaluated.  The 
audiogram results are provided in a graph form, as to which a 
key is provided, showing that decibel loss as 500 Hertz was 
95 and at 1000 Hertz was 105, with no response at any of the 
higher Hertz levels.

Pedro J. Vendrell, M.D., submitted a statement in October 
1996, enclosing the audiology report noted above.  Dr. 
Vendrell said that the veteran had been under his care since 
1970, primarily for a hearing problem sustained under combat 
conditions in Korea in 1950 due to artillery and Naval 
gunfire.


II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  For the purpose of 
determining whether a claim is well grounded, the truth of 
evidence submitted, including testimony, is presumed, unless 
the assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 75-76 (1995) (citations omitted).  

A current disability is the first requirement of a well-
grounded claim.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Although the veteran's September 1996 audiogram is in the 
form of a graph, the graph has a key to the symbols used, 
enabling the Board to interpret that graph, at least in 
sufficient part for purposes of determining whether there is 
sufficient evidence of a current disability.  His left ear 
was recorded as evidencing an auditory threshold of 95 at 500 
Hertz and of 105 at 1000 Hertz, with no response at 2000, 
3000, or 4000 Hertz.  That is sufficient to meet the 
requirement for a current left ear hearing loss disability 
under VA regulations.

The veteran has also presented competent evidence that he was 
exposed to acoustic trauma while serving in combat 
conditions.  He is shown to be a combat veteran by his 
military records and to have received the Combat Infantryman 
Badge for his service at the relevant time.  His testimony as 
to the acoustic trauma is consistent with the circumstances 
of such service, and the second element of a well-grounded 
claim has been presented.  See 38 U.S.C.A. § 1154(b) (West 
1991).

The statement by the veteran's treating physician that the 
veteran's hearing loss is due to artillery and gunfire blasts 
sustained under combat conditions in Korea in 1950 is 
sufficient to provide nexus.

Accordingly, the Board finds that the veteran has presented a 
well-grounded, i.e., plausible, claim.  For reasons discussed 
in the REMAND below, consideration of the claim on the merits 
must await further development.


ORDER

The claim of entitlement to service connection for a left ear 
hearing loss disability is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
left ear hearing loss disability is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A review of the records indicates that, with the exception of 
military Reports of Medical Examination and the veteran's 
Reports of Medical History, the service medical records for 
active duty service have not been located.  Although these 
records may have been destroyed in a fire in 1973 at the 
National Personnel Records Center, additional efforts should 
be made to obtain them.  These include December 1950 
treatment records from the USNS-Marine Lynx; December 1950 
treatment records from the Medical Company of the 65th 
Regimental Combat Team in Pusan, Korea; May 1951 records from 
the Drake Dispensary in Japan; November 1953 records from the 
Camp Dispensary of the 296th Regimental Combat Team, Camp 
Losey, Puerto Rico; April 1954 records from the VA Section of 
St. Luke's Hospital, Ponce, Puerto Rico; and outpatient 
treatment records, dating from 1954 to 1983 from the Camp 
Dispensary, Camp Santiago, Puerto Rico. 

Additionally, the veteran has stated that he had also been 
treated as an outpatient at various military reservations 
during courses of study.  These facilities include Fort 
Harrison, Indiana, in April-May 1953; Fort Benning, Georgia, 
in May-August 1955; Fort Monmouth, New Jersey, December-May 
1960; and Fort Knox, Kentucky, January-May 1972.  Records 
from Fort Leavenworth, Kansas, January-May 1977 (Munson Army 
Hospital) are of record.  The Puerto Rico Army National Guard 
should be contacted, as well, for any service medical records 
from 1954 to the present.  

In requesting the above clinical records from NPRC, the RO 
should specifically list the evidence required, with dates 
and locations of treatment as supplied by the veteran.  
Further, if unable to obtain the records through NPRC, the RO 
should follow up with any other indicated source, to include 
the medical facilities themselves, if sufficient detail is 
available to identify the facility and the dates of 
treatment.

Finally, the veteran should be requested to provide the names 
and addresses of all civilian physicians who treated him from 
1950 to the present for any ear problems in order that the RO 
may request these records.  Although the claims file contains 
a letter from Dr. Pedro J. Vendrell, his office clinical 
records were not provided.  These records should also be 
obtained.  

After the above development is completed, the veteran should 
be scheduled for an appropriate VA examination, to determine 
whether it is at least as likely as not that his current left 
ear hearing loss disability is related to his active military 
service, to include his combat exposure to acoustic trauma.

Therefore, in order to obtain sufficient information to 
decide the present appeal, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide names, 
approximate dates, addresses, and 
appropriate releases for the records of 
all private civilian medical providers 
who have treated him from 1950 to the 
present for left ear hearing loss or ear 
pathology, as well as any other pertinent 
information relating to such treatment of 
which he may be in possession.  After 
obtaining the proper authorization, the 
RO should then request from these 
providers any records they may have 
pertaining to the veteran.  It is 
particularly important that the RO 
request the treatment records of the 
veteran for left ear hearing loss from 
Dr. Pedro J. Vendrell, for treatment of 
the veteran from 1970 to the present.  
Associate all records received with the 
veteran's claims file.  If any request 
for private medical records is not 
successful, notify the veteran so that he 
may obtain and present the records 
himself, in keeping with his ultimate 
responsibility to present evidence in 
support of his claim.  See 38 C.F.R. 
§ 3.159(c) (1999).

2.  Contact NPRC with a specific request 
for all clinical records relating to the 
veteran's treatment for acoustic trauma 
or hearing loss during active military 
service, to include treatment records 
from the USNS Marine Lynx in December 
1950; treatment records from the Medical 
Company of the 65th Regiment Combat Team 
in Pusan, Korea; May 1951 records from 
Drake Dispensary in Japan; November 1953 
records from the Camp Dispensary of the 
296th Regimental Combat Team, Camp Losey, 
Puerto Rico; and outpatient treatment 
records dating from 1954 to 1983 from 
Camp Dispensary, Camp Santiago, Puerto 
Rico.  In addition, clinical records from 
Fort Harrison, Indiana, in April to May 
1953; from Fort Benning, Georgia, in May 
to August 1955; from Fort Monmouth, New 
Jersey in December to May 1960; and from 
Fort Knox, Kentucky in January to May 
1972 should be requested.  If any request 
for such records from NPRC is 
unsuccessful, follow up with any other 
indicated source, to include such 
military medical facilities as may still 
be extant and have such records.

3.  Ask the veteran to provide a release 
for his April 1954 treatment records from 
the "VA Section" of St. Luke's 
Hospital, Ponce, Puerto Rico, and request 
those records.

4.  Ask the veteran if he has had any 
treatment by VA for his left ear hearing 
loss, and, if so, obtain and associate 
with the file the treatment records. 

5.  After completion of the above 
development to the extent possible, 
schedule the veteran for a VA examination 
to address the question of the etiology 
of his left ear hearing loss.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
review the claims file, with particular 
attention to the veteran's service 
history and any available information as 
to his left ear hearing status.  After 
conducting the examination and reviewing 
the claims file, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any current 
left ear hearing loss disability is 
related to the claimed inservice acoustic 
trauma in December 1950.  The veteran's 
claims file must be made available to the 
examiner for a complete study of the case 
in connection with the evaluation.  The 
examiner must offer a written rationale 
for any opinion offered.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  Readjudicate the veteran's 
claim and, if the determination remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and allow an 
appropriate period for response.

Thereafter, the case is to be returned to the Board, in 
accordance with appropriate appellate procedure.  The purpose 
of this REMAND is to obtain clarifying medical information.  
The Board does not intimate any opinion as to the merits of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals





